J. S44039/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                    v.                  :
                                        :
BRYAN PATRICK GALVIN,                   :         No. 446 WDA 2019
                                        :
                         Appellant      :


        Appeal from the Judgment of Sentence Entered March 11, 2019,
                  in the Court of Common Pleas of Elk County
               Criminal Division at No. CP-24-CR-0000203-2018


BEFORE: SHOGAN, J., McLAUGHLIN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED APRIL 29, 2020

        Bryan Patrick Galvin appeals from the March 11, 2019 judgment of

sentence entered in the Court of Common Pleas of Elk County after a jury

convicted him of criminal mischief.1 Appellant was sentenced to one year of

probation, fined $1,000, and ordered to pay $667 in restitution. Elk County

Public Defender Gary A. Knaresboro, Esq. (“counsel”), filed an Anders brief2

and a petition to withdraw,3 both alleging that this appeal is frivolous. We




1   18 Pa.C.S.A. § 3304(a)(1).

2 Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009); Commonwealth v. McClendon, 434
A.2d 1185 (Pa. 1981).

3We note that counsel’s petition to withdraw is attached as an exhibit to the
Anders brief.
J. S44039/19

deny counsel’s petition to withdraw and affirm that part of appellant’s

judgment of sentence that imposed one year of probation and vacate that part

of appellant’s sentence that imposed a $1,000 fine and that part of the

judgment of sentence that ordered appellant to pay $667 in restitution.

      As this panel previously stated:

            The record reflects that on January 8, 2019, a jury
            found appellant guilty of criminal mischief stemming
            from damage appellant caused to a large screen
            television appellant’s girlfriend rented from Aaron’s
            Rental. Appellant did not present any oral or written
            motions prior to the trial court’s imposing a sentence
            of one year of probation and ordering appellant to pay
            a $1,000 fine and $667 in restitution. Appellant did
            not file any post-sentence motions. Appellant filed a
            timely notice of appeal. The trial court ordered
            appellant to file a concise statement of errors
            complained       of   on      appeal     pursuant     to
            Pa.R.A.P. 1925(b). Appellant timely complied. The
            trial court subsequently filed its Rule 1925(a) opinion.

Commonwealth v. Galvin, No. 446 WDA 2019, unpublished memorandum

at 2 (Pa.Super. filed November 21, 2019).

      Counsel filed an initial petition to withdraw and an Anders brief, alleging

that appellant’s appeal was frivolous. This panel denied counsel’s petition to

withdraw and remanded the case to the trial court to “supplement the certified

record . . . to include the sentencing hearing transcript, the PSI report, and

any other pre-sentencing material [it] relied on when imposing the

$1,000 fine[,] as well as a complete copy of the criminal docket sheet[.]” (Id.

at 6.) See Commonwealth v. Ford, 217 A.3d 824, 829 (Pa. 2019) (holding

“the plain language of [Section 9726(c) of the Sentencing Code] is clear: trial


                                      -2-
J. S44039/19

courts are without authority to impose non-mandatory fines absent record

evidence that the defendant is or will be able to pay them.”). Despite the

scope of the remand order, the trial court held a hearing on December 22,

2019, concerning appellant’s ability to pay the $1,000 fine. (See notes of

testimony, 12/22/19.) Following the hearing, the trial court entered an order

vacating that portion of appellant’s sentence that ordered him to pay the

$1,000 fine. (Trial court order, 12/23/19.)

      It is well settled that following remand, a trial court must strictly comply

with this court’s mandate. See Commonwealth v. Null, 186 A.3d 424, 429

(Pa.Super. 2018); see also Gocek v. Gocek, 612 A.2d 1004, 1009 n.7

(Pa.Super. 1992) (stating “on remand, the scope of inquiry should not exceed

the perimeters set forth herein”). Here, the scope of the remand order was

limited to supplementing the certified record with the sentencing hearing

transcript and all materials that the trial court relied on at the time it imposed

the $1,000 fine.    Therefore, the trial court lacked authority to conduct a

remand hearing concerning appellant’s ability to pay the $1,000, and it lacked

authority to enter an order vacating that part of appellant’s sentence that

imposed the $1,000 fine. “[W]here a court enters an order without authority

or legal right to make such an order, it is powerless to attempt its

enforcement.” Null, 186 A.3d at 429 (citation omitted).

      We note that the trial court did comply with that part of our remand

order that directed it to supplement the record with the sentencing hearing



                                      -3-
J. S44039/19

transcript. Our review of the transcript reveals that the trial court failed to

conduct an inquiry as to appellant’s ability to pay the $1,000 fine in violation

of Ford, supra. Therefore, we vacate that part of the sentencing order that

imposed the $1,000 fine.

      We must now address counsel’s second petition to withdraw and the

accompanying Anders brief.

      “When presented with an Anders brief, this [c]ourt may not review the

merits of the underlying issues without first passing on the request to

withdraw.”    Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa.Super.

2010) (citation omitted). In order to withdraw pursuant to Anders, “counsel

must file a brief that meets the requirements established by our [s]upreme

[c]ourt in Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).”

Commonwealth v. Harden, 103 A.3d 107, 110 (Pa.Super. 2014) (parallel

citation omitted). Specifically, counsel’s Anders brief must comply with the

following requisites:

             (1)   provide a summary of the procedural history
                   and facts, with citations to the record;

             (2)   refer to anything in the record that counsel
                   believes arguably supports the appeal;

             (3)   set forth counsel’s conclusion that the appeal is
                   frivolous; and

             (4)   state counsel’s reasons for concluding that the
                   appeal is frivolous. Counsel should articulate
                   the relevant facts of record, controlling case
                   law, and/or statutes on point that have led to
                   the conclusion that the appeal is frivolous.


                                      -4-
J. S44039/19
Id. (citation omitted).

      Pursuant to Commonwealth v. Millisock, 873 A.2d 748 (Pa.Super.

2005), and its progeny, “[c]ounsel also must provide a copy of the Anders

brief to his client.”     Commonwealth v. Orellana, 86 A.3d 877, 880

(Pa.Super. 2014) (internal quotation marks and citation omitted). The brief

must be accompanied by a letter that advises the client of the option to

“(1) retain new counsel to pursue the appeal; (2) proceed pro se on appeal;

or (3) raise any points that the appellant deems worthy of the court[’]s

attention in addition to the points raised by counsel in the Anders brief.” Id.

“Once counsel has satisfied the above requirements, it is then this [c]ourt’s

duty to conduct its own review of the trial court’s proceedings and render an

independent judgment as to whether the appeal is, in fact, wholly frivolous.”

Commonwealth v. Goodwin, 928 A.2d 287, 291 (Pa.Super. 2007)

(en banc) (citation and internal quotation marks omitted).

      Here, counsel satisfied the technical requirements of Anders and

Santiago.4 In his Anders brief, counsel identified the pertinent factual and

procedural history and cited to the record. Counsel raises one claim that could

arguably support an appeal, but ultimately concludes that the appeal is

frivolous. Counsel has also attached to his petition a letter to appellant that


4We note that counsel failed to attach a copy of the trial court’s Rule 1925(a)
opinion to his Anders brief pursuant to Pennsylvania Rule of Appellate
Procedure 2111(a)(10). A copy of the Rule 1925(a) opinion, however, is part
of the certified record.


                                     -5-
J. S44039/19

meets the notice requirements of Millisock.          Appellant has not filed a

response to counsel’s letter, the Anders brief, or the petition to withdraw.

Accordingly, we proceed to conduct an independent review of the record to

determine whether this appeal is wholly frivolous.

      In his Anders brief, counsel raises the following issue on appellant’s

behalf: “Whether the weight of the evidence presented at trial was sufficient

to sustain a conviction[?]”    (Second Anders brief at vi (full capitalization

omitted).)

             [A] weight of the evidence claim must be preserved
             either in a post-sentence motion, by a written motion
             before sentencing, or orally prior to sentencing.
             Pa.R.Crim.P. 607; Commonwealth v. Priest,
             18 A.3d 1235, 1239 (Pa.Super. 2011). Failure to
             properly preserve the claim will result in waiver, even
             if the trial court addresses the issue in its opinion.
             Commonwealth v. Sherwood, [] 982 A.2d 483, 494
             ([Pa.] 2009).

Commonwealth v. Griffin, 65 A.3d 932, 938 (Pa.Super. 2013) (quotation

marks omitted), appeal denied, 76 A.3d 538 (Pa. 2013).

      Here, the record demonstrates that appellant failed to raise his weight

claim by presenting an oral or written motion prior to sentencing or by filing

a post-sentence motion. Therefore, appellant has waived his weight claim.

See Griffin, 65 A.3d at 938. Nonetheless, whenever the issue is raised in the

context of Anders, we will consider this issue to determine its merit.

Commonwealth v. Hernandez, 783 A.2d 784, 787 (Pa.Super. 2001)

(holding that Anders requires review of issues otherwise waived on appeal).



                                      -6-
J. S44039/19

        This court’s standard of review when presented with a weight claim is

distinct from that applied by the trial court in reviewing the claim.

               Appellate review of a weight claim is a review of the
               exercise of discretion, not of the underlying question
               of whether the verdict is against the weight of the
               evidence.     Because the trial judge has had the
               opportunity to hear and see the evidence presented,
               an appellate court will give the gravest consideration
               to the findings and reasons advanced by the trial
               judge when reviewing a trial court’s determination
               that the verdict is against the weight of the evidence.
               One of the least assailable reasons for granting or
               denying a new trial is the [trial] court’s conviction that
               the verdict was or was not against the weight of the
               evidence and that a new trial should be granted in the
               interest of justice.

Commonwealth v. Horne, 89 A.3d 277, 285 (Pa.Super. 2014), citing

Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa. 2000), appeal denied,

102 A.3d 984 (Pa. 2014). The trial court abuses its discretion “where the

course pursued represents not merely an error of judgment, but where the

judgment is manifestly unreasonable or where the law is not applied or where

the record shows that the action is a result of partiality, prejudice, bias or

ill-will.”   Horne, 89 A.3d at 285-286 (citation omitted).          In order for an

appellant to prevail on a weight of the evidence claim, “the evidence must be

so tenuous, vague and uncertain that the verdict shocks the conscience of the

court.”      See Commonwealth v. Sullivan, 820 A.2d 795, 806 (Pa.Super.

2003) (citation and internal quotation marks omitted), appeal denied, 833
A.2d 143 (Pa. 2003).




                                         -7-
J. S44039/19

      Here, the trial court, in addressing appellant’s weight claim, stated,

“[appellant’s] challenge goes directly to his credibility, which is the sole

province of the jury.” (Trial court opinion, 5/14/19 at unnumbered page 2.)

The trial court explained,

            It was within the province of the jury as fact-finder to
            resolve all issues of credibility, resolve conflicts in
            evidence, make reasonable inferences from the
            evidence, believe all, none, or some of the evidence,
            and ultimately adjudge appellant guilty. [The trial
            c]ourt cannot conclude that the jury’s verdict was so
            contrary to the weight of the evidence to shock one’s
            sense of justice.
Id. at unnumbered pages 5-6 (quotation marks and citation omitted). We

discern no abuse of discretion in the trial court’s assessment of appellant’s

weight claim.

      Our independent review of the entire record, however, reveals one

meritorious issue; specifically, at the time of sentencing, the trial court failed

to specify the method of restitution on the record in violation of

18 Pa.C.S.A. § 1106(c)(2). Section 1106(c)(2) requires that “at the time of

sentencing” the trial court “shall specify the amount and method of

restitution.” The method of restitution ordered may be in “a lump sum, by

monthly installments or according to such other schedule” the trial court

“deems just.” Id. at § 1106(c)(2)(ii). Here, the record reflects that at the

sentencing hearing, the trial court ordered appellant to pay restitution in the




                                      -8-
J. S44039/19

amount of $667, but failed to specify any method of payment.5 (Notes of

testimony, 3/11/19 at 7.)     Therefore, the restitution portion of appellant’s

sentence is illegal, and we vacate that portion of appellant’s judgment of

sentence that ordered restitution. See Commonwealth v. Muhammed, 219
A.3d 1207, 1212-1213 (Pa.Super. 2019).

      We deny counsel’s petition to withdraw and vacate that portion of

appellant’s judgment of sentence that ordered appellant to pay a $1,000 fine

and that part of his judgment of sentence that ordered appellant to pay $667

in restitution.6

      Judgment of sentence affirmed in part and vacated in part. Petition to

withdraw denied. Jurisdiction relinquished.




5 We note that the trial court’s sentencing order was entered on the docket on
March 13, 2019. In that sentencing order, the trial court ordered that
restitution shall be paid “by monthly installment or such other method as
determined by the Elk County Probation Department.” (Sentencing order,
3/13/19.) Notwithstanding the trial court’s failure to specify the amount of
the monthly installment or its alternative method of permitting the probation
department to determine how appellant will pay restitution, the order does
not excuse the Section 1106(c)(2) violation because the statute required the
trial court to specify the amount and method of restitution “at the time of
sentencing.” See Section 1106(c)(2) (emphasis added).

6We note that it is well settled that the legality of a sentence may, and should,
be raised sua sponte by this court. Commonwealth v. Randal, 837 A.2d
1211, 1214 (Pa.Super. 2003). Where a sentence is illegal, it must be vacated.
Id. Therefore, our correction of appellant’s illegal sentence would make a
remand for an advocate’s brief unnecessary, even though the petition to
withdraw is denied.


                                      -9-
J. S44039/19

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 4/29/2020




                          - 10 -